CAUSE NO.             04-14-0024-CR

 PD-1334-15

MR. DESTYN DAVID FREDELB.IJSK. )f.                                    §              IN   THE   COURT    OF
[PRO-SE APPELLANT]     NLtU IN
                            COURT OF CRIMINAL APPEALS
vs.                                                                   §             CRIMINAL      APPEALS
                                      NOV 03 2015
THE    STATE      OF   TEXAS
[APPELLEE]                                          „.       .        §              AUSTIN/     TEXAS
                                    Abel Acosta, Clerk
                                                                                                              RECEIVED IN
                                                                                                          COURT CF CRi^lMAL APPEALS
                            APPELLANT'S MOTION PLEADING SINGLE-COPY TO FILE HIS                                ..-.. nQ onir
                            PETITION FOR DISCRETIONARY REVIEW PURSUANT TO RULES                                NUV U             Respectfully submitted,



             Mr. Destyn D. Frederick #1920865
             The Connally Facilities
             899 FM 632
             Kenedy, Texas 78119-4516




2   of   2